Citation Nr: 0532139	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  04-15 842	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Anchorage, Alaska


THE ISSUE

Entitlement to a separate 10 percent rating for tinnitus 
in each ear. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 



FINDINGS OF FACT

1. The veteran served on active duty from December 1965 to 
December 1968 and from November 1972 to December 1991.

2. On October 25, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification in 
writing from the veteran, who is represented by Veterans 
of Foreign Wars of the United States, that he was 
withdrawing his appeal of the issue of a separate 10 
percent rating for tinnitus in each ear. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran concerning the claim for entitlement to a separate 
10 percent rating for tinnitus in each ear have been met.  
38 U.S.C.A. § 7105 (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any 
time before the Board promulgates a decision.  Withdrawal 
may be made by the veteran or by his authorized 
representative. 38 C.F.R. § 20.204.  The veteran through 
his authorized representative has in writing withdrawn his 
appeal before the Board.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.


____________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


